              Case 3:19-cv-02446-LB Document 15 Filed 08/08/19 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8
                      NORTHERN DISTRICT OF CALIFORNIA
9

10
     SIDNEY NAIMAN, individually and on                         Case No.:
     behalf of all others similarly situated,
11                                                              3:19-cv-02446-LB
                     Plaintiff
12
         v.                                                     NOTICE OF VOLUNTARY
13                                                              DISMISSAL OF ENTIRE
     TRUE RENEWABLE ENERGY,                                     ACTION WITHOUT
14   INCORPORATED.; HOMAYOUN                                    PREJUDICE.
     RAHNOMA; and DOES 1-10, inclusive,
15
                     Defendant.
16

17

18         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
19   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
20   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
21   motion for summary judgment. Accordingly, this matter may be dismissed
22   without prejudice and without an Order of the Court.
23
           Respectfully submitted this 8th Day of August, 2019.
24

25                                          By: s/Todd M. Friedman Esq.
                                                 Todd M. Friedman
26
                                                Attorney For Plaintiff
27

28




                                      Notice of Dismissal - 1
              Case 3:19-cv-02446-LB Document 15 Filed 08/08/19 Page 2 of 2




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on August 8, 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on August 8, 2019, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
